  Case 1:20-cr-00357-VM Document 32 Filed 12/11/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                   X                12/1
                                                      / 1/
                                                         /20
                                                    12/11/20
UNITED STATES OF AMERICA,          :
                                   :     20-CR-357 (VM)
                                   :
          - against -              :     ORDER
                                   :
ROLAND GREEN,                      :
                                   :
                    Defendant.     :
                                   X
VICTOR MARRERO, United States District Judge.
     It is hereby ordered that the Federal Defenders of New

York,   Inc.,   appointed   to   represent    the   above-captioned

defendant, are substituted, and the representation of the

defendant is assigned to C.J.A. attorney Marlon Kirton.



SO ORDERED.
Dated:    New York, New York
          11 December 2020
